J-S20036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    BONNIE JEAN KLINGENSMITH                   :
                                               :
                       Appellant               :      No. 968 WDA 2021

               Appeal from the PCRA Order Entered July 27, 2021
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0003606-2019


BEFORE: NICHOLS, J., MURRAY, J., and KING, J.

JUDGMENT ORDER BY KING, J.:                         FILED: October 13, 2022

        Appellant, Bonnie Jean Klingensmith, appeals from the order entered in

the Allegheny County Court of Common Pleas, which dismissed her first

petition filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The facts and procedural history of this case are as follows.       On

September 23, 2019, Appellant pled guilty to driving under the influence

(“DUI”)—second offense and disorderly conduct. In exchange for her guilty

plea, the Commonwealth withdrew other charges. That same day, the court

sentenced her to 90 days of house arrest plus 18 months of probation.

Appellant did not file post-sentence motions or a direct appeal.



____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S20036-22


        On February 5, 2020, Appellant sent a letter to the court requesting

PCRA relief.2 The court appointed counsel, who filed an amended petition on

April 10, 2020, and a supplement to the amended petition on August 13, 2020.

On September 30, 2020, the PCRA court filed notice of its intent to dismiss

per Pa.R.Crim.P. 907. Appellant filed a response on October 8, 2020. The

court dismissed the PCRA petition on July 27, 2021. Appellant filed a timely

notice of appeal on August 19, 2021. On August 26, 2021, the PCRA court

ordered her to file a concise statement of errors complained of on appeal.

Appellant complied on August 30, 2021.

        Appellant raises the following issues on appeal:

           Whether the [PCRA c]ourt erred or abused its discretion in
           failing to grant the Appellant’s requested relief under the
           PCRA of allowing Appellant to withdraw her plea as the
           record is clear that her plea was unknowing, unintelligent
           and involuntary?

           Whether the [PCRA c]ourt erred or abused its discretion in
           failing to grant Appellant an evidentiary hearing in this
           matter?

(Appellant’s Brief at 4).

        As a preliminary matter, we observe that an appellant must be

“currently serving a sentence of imprisonment, probation or parole for the

crime” for which relief is requested to be eligible for PCRA relief.     See 42

Pa.C.S.A § 9543(a)(1)(i). Our Supreme Court has upheld this requirement



____________________________________________


2   This letter is not included in the certified record.

                                           -2-
J-S20036-22


even where the PCRA petitioner filed the petition while still serving a sentence.

See Commonwealth v. Ahlborn, 548 Pa. 544, 550, 699 A.2d 718, 721

(1997) (concluding that despite filing petition while still serving his sentence,

appellant was ineligible for relief because he was not currently serving

sentence).

      Instantly, the court sentenced Appellant on September 23, 2019, to 90

days of house arrest followed by 18 months of probation. The record confirms

Appellant finished serving the house arrest portion of her sentence in

December 2019, at which time her probationary period commenced.

Accordingly, Appellant has completed serving her sentence for the crimes at

issue. Therefore, we are constrained to conclude that Appellant is ineligible

for PCRA relief. See 42 Pa.C.S.A. § 9543(a)(1)(i); Ahlborn, supra. Thus,

we affirm the court’s denial of PCRA relief, albeit on different grounds. See

Commonwealth v. Snook, 230 A.3d 438, 445-46 (Pa.Super. 2020) (stating

appellate court may affirm order on any basis if ultimate decision is correct).

      Order affirmed.




                                      -3-
J-S20036-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2022




                          -4-